The matters raised in appellant's motion for rehearing were fully considered and decided adversely to him in Mose Bryant v. State, No. 8303, opinion handed down by this court February 20, 1924 and motion for rehearing adversely decided on this day. The questions involved in that case and those in the instant case are identical. The only proposition involved in this motion being that considered, discussed and ruled upon in the Bryant case, supra, there is no necessity for further writing.
Appellant's motion for rehearing is overruled.
Overruled. *Page 9